Citation Nr: 1825490	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO. 14-32 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, right lower extremity, to include as secondary to type II diabetes mellitus.

2. Entitlement to service connection for peripheral neuropathy, left lower extremity, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel



	INTRODUCTION	

The Veteran served in active duty in the U.S. Army from December 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has numbness and tingling in his lower extremities that he believes is related to his service-connected type II diabetes mellitus.

In December 2011, the VA obtained a medical opinion pursuant to the Veteran's claims that the numbness and tingling in his lower extremities are related to his service-connected type II diabetes mellitus. The examiner concluded that it was less likely than not (less than 50 percent probability) that the Veteran's neurological issues in his lower extremities were due to or the result of the Veteran's service-connected type II diabetes mellitus. The examiner reasoned that, despite subjective complaints, there is no objective evidence of bilateral lower extremity peripheral polyneuropathy secondary to type II diabetes mellitus. The Veteran's bilateral lower extremity symptoms precede the onset of the Veteran's service-connected type II diabetes mellitus by 1 - 3 years. Therefore, the timeline does not support diabetic polyneuropathy. The examiner also noted that the preponderance of medical evidence suggests most sequela of diabetes have their onset after 5 - 10 years of overt diabetes. In addition, the examiner also noted that the Veteran's lower extremity subjective paresthesia or bilateral plantar fasciitis (claimed as bilateral lower extremity peripheral neuropathy secondary to diabetes mellitus) was not caused by or related to his service-connected type II diabetes mellitus. Unfortunately, the examiner's medical rationale only addressed "causation" and did not include any medical rationale regarding "aggravation;" therefore, the opinion is inadequate. See El-Amin v. Shinseki, 26 Vet. App. 136, 140  (2013).

The Board notes that secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2017). Therefore, the question of "aggravation" is pertinent in order for the Board to properly adjudicate the Veteran's claim. Additionally, the Board notes that if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2; see Bowling v. Principi, 15 Vet. App. 1, 12   (2001) (emphasizing the Board's duty to return inadequate examination report). Therefore, an addendum medical opinion addressing aggravation is needed for proper adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all of the Veteran's outstanding VA treatment records, if any, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed. All efforts to obtain these records must be documented in the Veteran's claim file.

2. Obtain an addendum opinion from the December 2011 VA examiner. If the examiner is not available, obtain an addendum opinion from another qualified physician based on review of the claims file. If deemed necessary by the examiner rendering the addendum opinion, afford the Veteran a VA examination.

3. The examiner should provide an opinion, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral lower extremity symptoms, to include peripheral neuropathy in the right and left lower extremities if such diagnoses are present, were proximately due to or aggravated by the Veteran's service-connected type II diabetes mellitus.

The examiner should note aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms. 

4. All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5. After completion of the above, readjudicate the claim. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




